 

Exhibit 10.3

 

PATENT LICENSE AGREEMENT

 

THIS PATENT LICENSE AGREEMENT (the “Agreement”) is made and entered into on
October 1, 2014 by and among:

 

Inventergy Global, Inc., a Delaware corporation having its principal place of
business located at 900 E. Hamilton Avenue, Suite 180, Campbell, CA 95008;

 

Inventergy, Inc., a Delaware corporation having its principal place of business
located at 900 E. Hamilton Avenue, Suite 180, Campbell, CA 95008 (collectively,
“Licensor”); and

 

DBD Credit Funding LLC, an entity incorporated under the laws of Delaware having
its principal place of business located at One Market Plaza, Spear Tower, 42nd
Floor, San Francisco, CA 94105 (“Licensee”).

 

Licensor and Licensee are sometimes referred to herein individually as a “Party”
and collectively as the “Parties”.

 

WHEREAS, reference is made to the Revenue Sharing and Note Purchase Agreement,
dated as of the date hereof (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Revenue Sharing and Note Purchase
Agreement”), by and among the Licensor, the Purchasers (including the Licensee)
and the Licensee, acting as the Collateral Agent, and the Security Agreement,
dated as of the date hereof (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Security Agreement”), by and among
the Grantors (as defined therein, including Licensor) and the Licensee, acting
as the Collateral Agent;

 

WHEREAS, in consideration of the investments set forth in the Revenue Sharing
and Note Purchase Agreement, Licensor agreed to grant certain rights, including
rights to license patents and patent applications, to the Licensee for the
benefit of the Secured Parties; and

 

WHEREAS, Licensor is the owner of certain patents and patent applications
identified in Schedule I(a) of the Revenue Sharing and Note Purchase Agreement,
which Schedule I(a) shall be an integral part of this Agreement; and

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the Parties hereto agree as follows:

 

1.Definitions

 

In this Agreement, the following terms shall have the assigned meaning.
Capitalized terms used in this Agreement but not defined herein shall have the
meaning given to them in the Revenue Sharing and Note Purchase Agreement and/or
the Security Agreement, as applicable.

 

Page 1 of 7

 

  

“Licensed Patents” shall mean the Patents listed on Schedule I(a) of the Revenue
Sharing and Note Purchase Agreement.

 

2.License

 

2.1Subject to the terms and conditions herein and in the Revenue Sharing and
Note Purchase Agreement, Licensor hereby grants to Licensee, effective upon the
earlier of the date (i) that is 365 days after the Closing Date, or (ii) an
Event of Default (the “Effective License Date”), a non-exclusive, transferrable,
sub-licensable, divisible, fully paid-up, royalty-free, and worldwide license to
the Licensed Patents, including, but not limited to, the rights to make, have
made, market, use, sell, offer for sale, import, export and distribute the
inventions claimed in the Licensed Patents and otherwise exploit the Licensed
Patents in any lawful manner in Licensee’s sole and absolute discretion solely
for the benefit of the Secured Parties (“Patent License”), provided that
Licensee shall only use the Patent License following an Event of Default. For
avoidance of doubt, any attempted use of the Patent License before an Event of
Default will have no effect and any purported sublicense to any third party will
be void.

 

2.2If Licensee elects to grant any sublicense(s) pursuant to the Patent License
in Section 2.1, Licensee shall (x) obtain the prior written approval of Licensor
before entering into any sublicense agreement imposing financial obligations or
restrictions on Licensor, (y) provide written notice within fifteen days of
entering into any sublicense agreement, and (z) apply all proceeds, after
expenses, from the sublicenses to the Obligations of Licensor pursuant to the
Revenue Sharing and Note Purchase Agreement.

 

2.3If Licensee grants any licenses pursuant to section 2.1, any proceeds from
such license(s), including any proceeds due under a license granted subject to
granted sublicensing right, shall be applied, less reasonable expenses
associated with the monetization activity, to satisfy the Note Obligations and
the Revenue Stream, with any further excess amounts provided to Licensor in
accordance with the Revenue Sharing and Note Purchase Agreement.

 

3.Representations, Warranties and Acknowledgements

 

3.1Each Party represents, warrants and covenant to the other that the execution,
delivery and performance of this Agreement is within each Party's powers and has
been duly authorized.

 

3.2Licensor hereby represents, warrants and covenant that it is the sole and
exclusive owner of all rights, title and interest in and to the Licensed
Patents.

 

3.3EXCEPT AS EXPRESSLY PROVIDED HEREIN, NEITHER PARTY MAKES ANY WARRANTIES OF
ANY KIND, WHETHER EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, AND EACH PARTY
SPECIFICALLY DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING ANY WARRANTIES OF
MERCHANTABILITY, NON-INFRINGEMENT OR FITNESS FOR A PARTICULAR PURPOSE OR THAT
ARISE BY COURSE OF DEALING OR BY REASON OF CUSTOM OR USAGE IN THE TRADE, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW.

 

Page 2 of 7

 

  

3.4Notwithstanding anything to the contrary in this Agreement, no Party shall be
liable to the other or any third party for any indirect, incidental, exemplary,
special, punitive or consequential damages (including with respect to lost
revenue, lost profits or savings or business interruption) of any kind or nature
whatsoever suffered by the other Party or any third party howsoever caused and
regardless of the form or cause of action, even if such damages are foreseeable
or such party has been advised of the possibility of such damages.

 

4.Infringement

 

Upon request, Licensee shall notify Licensor of any infringement of the Licensed
Patents by third parties of which Licensee become aware. Licensor shall have the
sole right, at its expense, to bring any action on account of any such
infringement of the Licensed Patents, and Licensee shall reasonably cooperate
with Licensor, as Licensor may request and at Licensor’s expense, in connection
with any such action brought by Licensor.

 

5.Termination

 

5.1The Parties may terminate this Agreement at any time by mutual written
agreement executed by both Parties.

 

5.2The Agreement, including any sublicense granted to Licensee or any Affiliate
of Licensee or Subsidiary of Licensee, shall immediately terminate upon the
earliest of (i) mutual agreement to terminate this Agreement as provided in
Section 5.1, (ii) the indefeasible payment in full of all of the Note
Obligations and the Revenue Stream, or (iii) the later of (x) the expiration of
the last Licensed Patent to expire and (y) the date on which all statutes of
limitations have fully run for bringing infringement claims under the Licensed
Patents. Breach(es), material or otherwise, of this Agreement by either Party or
any other Person will not constitute grounds by which this Agreement may be
terminated.

 

5.3For avoidance of doubt, any sublicenses granted hereunder prior to any
termination of this Agreement (except to Licensee or its affiliates) shall
survive according to the respective terms and conditions of such sublicenses.

 

6.Survival

 

Any rights and obligations which by their nature survive and continue after any
expiration or termination of this Agreement will survive and continue and will
bind the Parties and their successors and assigns, until such rights are
extinguished and obligations are fulfilled.

 

7.Statement of Intent With Respect to Bankruptcy.

 

The Parties intend that the licenses granted under this Agreement are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the United States
Bankruptcy Code, 111 U.S.C. § 101, et seq. (“Bankruptcy Code”), licenses of
rights to “intellectual property” as defined in the Bankruptcy Code.

 

Page 3 of 7

 

 

8.Assignment

 

Licensee and each of its sublicensees may, without the consent of Licensor,
assign any or all of their rights and interests, and delegate any or all of
their obligations without restriction, upon notice to the Licensor. The rights
and obligations of the Parties hereto shall inure to the benefit of, and be
binding and enforceable upon and by, the respective successors and assigns of
the Parties.

 

9.Entire Agreement and Construction

 

This Agreement along with the pertinent provisions of the Revenue Sharing and
Note Purchase Agreement constitute the sole, final and entire understanding of
the parties hereto concerning the subject matter hereof, and all prior
understandings having been merged herein. This Agreement cannot be modified or
amended except by a writing signed by the Parties hereto. The language used in
this Agreement will be deemed to be the language chosen by the Parties hereto to
express their mutual intent, and no rule of strict construction will be applied
against any Party.

 

10.Severability

 

The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. If any provision of this
Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

 

11.Notices

 

All notices, requests, claims, demands, and other communications hereunder shall
be in writing and shall be given (and shall be deemed to have been duly given
upon receipt) by delivery in person, or by overnight delivery service from a
recognized carrier, to the respective Party as follows:

 

if to Licensor:

 

Inventergy, Inc.

900 E. Hamilton Avenue, Suite 180

Campbell, CA 95008

Attention: Wayne Sobon

 

Page 4 of 7

 

  

Telephone: (408) 389-3510

Facsimile: (408) 389-3548

Electronic Mail: wayne@inventergy.com

 

With a copy to:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, NY 10105-0302

Attention: Joseph A. Smith, Esq.

Telephone: (212) 370-1300

Facsimile: (212) 370-7889

Electronic Mail: jsmith@egsllp.com

 

if to Licensee:

 

Fortress Investment Group

One Market Plaza

Spear Tower, 42nd Floor

San Francisco, CA 94105

Attention: Yoni Shtein

 

With a copy to:

 

Fortress Investment Group

One Market Plaza

Spear Tower, 42nd Floor

San Francisco, CA 94105

Attention: James K. Noble III

 

or to such other address as the person to whom notice is given may have
previously furnished to the other Party in writing in the manner set forth
above.

 

12.Governing Law; Jurisdiction; Venue

 

This Agreement, and all claims arising hereunder or relating hereto, shall be
governed by and construed in accordance with the internal laws of the State of
New York in the United States of America applicable to agreements made and to be
performed entirely within such State, without regard to the conflicts of law
principles of such State that would result in the application of the laws of
another jurisdiction. In any action or proceeding between either of the Parties
arising out of or relating to this Agreement or any of the transactions
contemplated by this Agreement, each of the Parties (a) irrevocably and
unconditionally consents and submits to the exclusive jurisdiction and venue of
the state and federal courts residing in the State of New York and (b) agrees
that all claims in respect of such action or proceeding must be heard and
determined exclusively in the state or federal courts in the State of New York.
Each Party shall be entitled to seek injunctive or other equitable relief,
without the posting of a bond, at any time (with or without delivering a demand
notice) whenever the facts or circumstances would permit a Party to seek such
equitable relief in a court of competent jurisdiction.

 

Page 5 of 7

 

  

13.Waiver

 

Except as otherwise provided herein, any failure of any Party to comply with any
obligation, covenant, agreement, or condition herein may be waived by the Party
entitled to the benefits thereof only by a written instrument signed by the
Party granting such waiver; provided, however, that such waiver or failure to
insist upon strict compliance with such obligation, covenant, agreement, or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.

 

14.Counterparts

 

This Agreement may be executed in one or more counterparts, each of which will
be an original and both of which will constitute together the same document.
Counterparts may be signed and delivered by facsimile or PDF file, each of which
will be binding when received by the applicable Party.

 

[Signature Page Follows]

 

Page 6 of 7

 

  

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

  Licensor:           Inventergy Global, Inc.         /s/ Joseph W. Beyers    
Authorized Signature         Joseph Beyer Chairman & CEO     Print Name and
Title           Inventergy, Inc.         /s/ Joseph W. Beyers     Authorized
Signature         Joseph Beyer Chairman & CEO     Print Name and Title          
Licensee:     DBD Credit Funding LLC         /s/ Jason Meyer     Authorized
Signature         Jason Meyer Authorized Signatory     Print Name and Title  

 

Page 7 of 7

 